                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    HOWARD JOHNSON,                               No. 4:18-CV-01862

                 Plaintiff,                       (Judge Brann)

         v.                                      (Magistrate Judge Arbuckle)

    DANIEL REYNOLDS, et al.,

                 Defendants.

                                     ORDER

                                OCTOBER 30, 2019

        Howard Johnson filed this amended 42 U.S.C. § 1983 complaint alleging that

several police officers violated his civil rights when they promised not to prosecute

him for criminal conduct if he provided a written confession and permitted police to

search his phone, but later filed criminal charges against him anyway.1 On October

9, 2019, Magistrate Judge William I. Arbuckle issued a Report and Recommendation

recommending that this Court dismiss the complaint with prejudice.2 No timely

objections were filed to this Report and Recommendation.




1
     Doc. 12.
2
     Doc. 15.
       Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.3 Regardless of whether timely

objections are made, district courts may accept, reject, or modify—in whole or in

part—the findings or recommendations made by the magistrate judge.4 Upon review

of the record, the Court finds no clear error in Magistrate Judge Arbuckle’s

conclusion that the complaint is barred by Heck v. Humphrey, 512 U.S. 477 (1994),

and is otherwise without merit. Consequently, IT IS HEREBY ORDERED that:

       1.      Magistrate Judge William I. Arbuckle’s Report and Recommendation

               (Doc. 15) is ADOPTED;

       2.      Johnson’s amended complaint (Doc. 12) is DISMISSED with

               prejudice; and

       3.      The Clerk of Court is directed to CLOSE this case.



                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge




3
    Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
    (3d Cir. 1987) (explaining that court should in some manner review recommendations
    regardless of whether objections were filed).
4
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                               2
